Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Formulae 1010 and 1011 are essentially duplicates. (they isomerize readily)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3,11-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Schadt et al. 20140154428.
Schadt et al. 20140154428 teaches polymer DiCin-1 [0199].

    PNG
    media_image1.png
    100
    483
    media_image1.png
    Greyscale

This is polymerized in example 1 and copolymers are formed by polymerization in  examples 27-32 (table 3).  Solutions of the polymers were dissolved in cyclopentanone and coated upon a glass plate by spin coating to form a 50 nm thick film.  This is exposed using a UV light from a mercury lamp [0221-0222].  The thickness of the alignment layer can be 10-250 nm [0180]. The substrate can be glass, silicon, polyethylene terephthalate, polybutylene terephthalate, polyether sulfone, polycarbonate or triacetyl cellulose [0169]. 

Claims 1-5 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Natarajan et al. 20120147724.
Natarajan et al. 20120147724 teaches cinnamate polymers copolymers useful for optical recording [0027-0028]. These include  

    PNG
    media_image2.png
    135
    248
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    239
    251
    media_image3.png
    Greyscale
 where the 2+2 cycloaddition is clearly illustrated.  The polymer is spin coated to a thickness of 100 nm on a glass microscope slide and exposed using a laser [0059-0061]. The coating of thick films of 300-320 microns is disclosed [0062].The recording of micro-holograms is disclosed in example 11 [0062-0068]. Useful supports include PMMA, PC, polyethylene terephthalate, polyethylene naphthalate, polystyrene or cellulose acetate [0053]
Bounded by formula 102 and 106

Claims 1-3,11-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sawatari et al. 20050233094.
Sawatari et al. 20050233094 teaches polymer A-D (C reproduced below)

    PNG
    media_image4.png
    121
    504
    media_image4.png
    Greyscale

Examples 1-4 spin coat these and exposing them using polarized UV light [0126,0129-0131]. 

Claims 1-5,10-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kamada et al. 3953303.
Kamada et al. 3953303 teaches in example 1, a polyethylene terephthalate substrate coated with copper and then coated with 5 microns of polyvinyl cinnamate (2/65-3/64).
Bounded by formula 102 and 106
Claims 1-5,10-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Miyano et al. 3953212
Miyano et al. 3953212 teaches in example 4, a poly(cinnamoyloxyethyl methacrylate) coated on a lithographic substrate.  The coatings of photosensitive material is 1-10 microns (9/61-64).
Bounded by formula 102 and 106
Claims 1-4,6,11-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Suwa et al. 2014-146045.
Suwa et al. 2014-146045 teaches side chains 41-1 to 41-20 on pages 16 and 17.

    PNG
    media_image5.png
    91
    470
    media_image5.png
    Greyscale

Structure 103, 118

Claims 1-5,7-9,11-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Seki et al. JP 2005-272532.
Seki et al. JP 2005-272532 teaches a polymer repeating unit 

    PNG
    media_image6.png
    165
    518
    media_image6.png
    Greyscale

Which is bounded by formula 112 of instant claim 5 and formula 125 of claim 7.  Examples 1 casts this polymer to a thickness of 70 nm [0079]. 
Formula 101,105,112,125,1002,2003

Claims 1-5,7-9,11-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Takiguchi et al. JP 2005-091939.
Takiguchi et al. JP 2005-091939 (machine translation attached) teaches repeating unit (1) which dimerizes/crosslinks as in formula (2). A copolymer is taught in formula 3

    PNG
    media_image7.png
    145
    424
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    246
    490
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    195
    471
    media_image9.png
    Greyscale

2)n-O-  , X2 can be a covalent bond or –(CH2)m-O-  ,and R2 can be hydrogen, alkyl, alkoxy, halogen, cyano, r is 1 or 2, m or n are 1-16    [0047]. 

Claims 1-5,7-9,11-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nagi 20180244922.

    PNG
    media_image10.png
    118
    294
    media_image10.png
    Greyscale
M1-3 
    PNG
    media_image11.png
    101
    234
    media_image11.png
    Greyscale
M1-1


    PNG
    media_image12.png
    119
    332
    media_image12.png
    Greyscale
M1-6

    PNG
    media_image13.png
    143
    359
    media_image13.png
    Greyscale

2. In example 1, the polymer is 100 nm thick. 

Claims 1-5,7-9,11-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Goto et al. WO 2014017497.
Goto et al. WO 2014017497 teaches M6CB which is bounded by formula 101, 105, 112, 1005, 2001. The corresponding polymer is coated to a thickness of 50 nm in example 3 [0162]. Useful polymer side chains includes those of formulae 1-4, [0025-0031]. 

    PNG
    media_image14.png
    167
    346
    media_image14.png
    Greyscale

​ 
​	In formula (1), A (1) and A (1) each independently represent a single bond,-O -,-CH2 -,-COO -,-OCO -,-CONH -, or-NH-CO-. Y (1) is a group selected from a benzene ring, a naphthalene ring, a biphenyl ring, a furan ring, a pyrrole ring, a 5-8 C cyclic hydrocarbon or a combination thereof, and the hydrogen atoms bonded to them are each independently-NO (2 -) CN,-CH = C (CN) 2,-CH = CH-CN, a halogen group or an alkyl group.​or may be substituted by an alkyloxy group. X 1 represents a single bond,-COO -,-OCO -,-N = N -,-CH = CH -,-C ≡ C -, or C6 H4 -. L 1 represents an integer of 1-12, m1 represents an integer of 1-3, and n1 represents an integer of 1-12.

​In formula (3), A (3) represents a single bond,-O -,-CH2 -,-COO -,-OCO -,-CONH -, or-NH-CO-. X 3 represents a single bond,-COO -,-OCO -,-N = N -,-CH = CH -,-C ≡ C -, or C6 H4-. R 2 represents a hydrogen atom or an alkyl group having 1-6 carbon atoms. L 3 represents an integer of 1-12, and m3 represents an integer of 1-3.
​	In formula (4), L4 represents an integer of 1-12 [0038-0041].  Useful thicknesses are 5-300 nm [0135].

Claims 1-5,7-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Okuda JP 2017-146523.
Okuda JP 2017-146523 (machine translation attached) teaches repeating units PB-17 to PB-20 and PB-33 to PB-51 [0057-0063]

    PNG
    media_image15.png
    76
    493
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    216
    396
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    179
    121
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    191
    94
    media_image18.png
    Greyscale

These are embraced by the formulae IX-b and IX-c (page 11), where L can be a single bond or –(CH2)x1-O- and R2 can be hydrogen, alkyl, alkoxy, cyano or amino [0048-0049].  Compound 4 used in the examples is bounded by the claims.  The film in the examples is coated to a thickness of 40 microns [0105-0110]. 

Claims 1-5,7-9,11-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kawatsuki et al. JP 11-181127.
Kawatsuki et al. JP 11-181127 teaches copolymers including a repeating unit having cinnamoyl groups (P1) and a mesogenic group (P2). These can have the backbones of formulae 3 and 4.

    PNG
    media_image19.png
    176
    367
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    178
    303
    media_image20.png
    Greyscale

. 

Claims 1-5 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Bartolini 4055423.
Bartolini 4055423 teachings in example 1, the combination of camphorquinone and polyvinyl cinnamylidene ester coated to a thickness of 1 micron on a glass substrate.  A hologram was then recorded using the 488 nm laser (3/50-68). Example 2 was similar used polyvinyl cinnamate as the polymer (4/1-10). The thickness of the recording layer is less than 10 microns, preferably less than 2 microns (3/15-19).  Useful substrates include glass, mylar, polyethylene terephthalate and the like (2/44-53). 

Claims 1-5 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sakaguchi et al. JP 63-161444.
Sakaguchi et al. JP 63-161444 (machine translation attached) in example 1 teaches a polyester with reactive side chains, which was coated to a thickness of 0.7 microns, it was then exposed to record a hologram and then developed in aqueous alkaline developer (examples 1). Useful polymer substrates include polyester, rubinate, ethylene, cellulose acetate, polystyrene and the like with thicknesses of 10-500 microns (original at page 2, upper right). Useful polymer includes those a polymer with a phenylene diamine group and/or a cinnamic acid in the main or side chain ((original at page 2/upper right)


Claims 1-5 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sakhno et al., “Bragg polarization gratings used as switchable elements in AR/CR holographic displays”, Proc. SPIE Vol. 10676, Article 106760F (18 pages) (05/2018).
Sakhno et al., “Bragg polarization gratings used as switchable elements in AR/CR holographic displays”, Proc. SPIE Vol. 10676, Article 106760F (18 pages) (05/2018) teaches a polymer with a ratio of 0.7 biphenylbenzoate moieties:0.3 cinnamic ester side groups.  These are coated to a thickness of 1.5 microns onto glass substrates (page 5).  Holographic gratings were recorded in these with the 364 nm output of an Ar+ laser using the apparatus of figure 3 (page 6). 

Claims 1-6,9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Emoto et al., “Large birefringence and polarization holographic gratings formed in photocrosslinkable liquid crystals comprising bistolane mesogenic groups”, J. Appl. Phys., Vol. 106, Article 073505 (6 pages), (2009).
Emoto et al., “Large birefringence and polarization holographic gratings formed in photocrosslinkable liquid crystals comprising bistolane mesogenic groups”, J. Appl. Phys., Vol. 106, Article 073505 (6 pages), (2009) coats the polymers below to thicknesses of 140 or 180 nm (0.14 or 0.18 microns, see materials section). Polarization holograms are recorded using a 325 nm laser (holographic recording and reconstruction)

    PNG
    media_image21.png
    157
    313
    media_image21.png
    Greyscale

.

Claims 1-4 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Schmitt et al., “Pulsed laser induced holographic gratings for waveguides made of crosslinkable polymers”, Appl. Opt., Vol. 30(21) pp 5078-5082 (07/1997). 
Schmitt et al., “Pulsed laser induced holographic gratings for waveguides made of crosslinkable polymers”, Appl. Opt., Vol. 30(21) pp 5078-5082 (07/1997) teaches polymers 

    PNG
    media_image22.png
    180
    221
    media_image22.png
    Greyscale
which are coated to thickness of 0.3 to 2 microns and have gratings recorded in them using the apparatus of figure 2.
Formulae 102,106,124
Claim 1-9,11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. WO 2014017497
It would have been obvious to one skilled in the art to modify the structures of formulae 1-4 using the disclosed repeating units and coat the resulting polymers with a reasonable expectation of forming a useful photosensitive coating.
Claim 1-5 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Bartolini 4055423.
	It would have been obvious to coat the holographic recording layer on other disclosed substrates, such as polyethylene terephthalate based upon the disclosed equivalence of these.
Claim 1-5 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Natarajan et al. 20120147724.
	It would have been obvious to coat the holographic recording layer on other disclosed substrates, such as polyethylene terephthalate based upon the disclosed equivalence of these.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goto et al. JP 2017-090934 teaches repeating units 9,10 and  12

    PNG
    media_image23.png
    152
    524
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    82
    519
    media_image24.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 17, 2022